              Case 2:19-cv-00886-JCC Document 188 Filed 12/04/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ALI J. NAINI,                                         CASE NO. C19-0886-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    KING COUNTY HOSPITAL DISTRICT NO. 2,
      et al.,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.
18
     No. 187). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss
19
     an action without a court order by filing . . . a stipulation of dismissal signed by all parties who
20
     have appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed
21
     with their stipulation. The parties have stipulated to dismissing all claims with prejudice, and the
22
     stipulation is signed by all parties who have appeared. (See Dkt. No. 187.) Thus, under Federal
23
     Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-executing. All claims in this action
24
     are DISMISSED with prejudice and without costs to any party, with each party to bear its own
25
     attorney fees and other litigation expenses. The Clerk is directed to CLOSE this case.
26


     MINUTE ORDER
     C19-0886-JCC
     PAGE - 1
           Case 2:19-cv-00886-JCC Document 188 Filed 12/04/20 Page 2 of 2




 1        DATED this 4th day of December 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0886-JCC
     PAGE - 2
